Citation Nr: 1514327	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-43 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left femoral nerve neuropathy status post aortobifemoral bypass graft.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, R.H., and L.E. 


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran testified before a decision review officer (DRO) in October 2010 and a Veterans Law Judge (VLJ) in January 2012, and transcripts of these hearings have been associated with the claims file and reviewed by the Board.  Additionally, in January 2015, the Veteran was afforded the opportunity for an additional Board hearing because the VLJ who conducted the prior January 2012 Board hearing has since retired; however, in a statement received in February 2015, the Veteran indicated that he did not desire an additional Board hearing.  

This matter was previously remanded by the Board in October 2013.  As discussed below, the Board finds that an additional remand is required.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case for additional development.  Specifically, an addendum opinion must be obtained which properly considers additional evidence subsequently added to the claims file.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

VA initially obtained a medical opinion in December 2009.  At that time, the VA physician properly reviewed the Veteran's claims folder and rendered an opinion that the Veteran's nerve damage was less likely as not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing care or treatment, or by any event not reasonably foreseeable.  

However, in the interim, additional records have been added to the claims file.  In particular, following the October 2013 Board remand, VA obtained and associated with the claims file additional VA treatment records, including surgical team notes containing a July 2008 operative report, and a response from the VA medical center that the requested information was disclosed in full.  While these actions complied with the requested development of the October 2013 Board remand, there is no indication that such records were considered by the December 2009 VA examiner.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the additional evidence associated with the claims file since the  December 2009 VA opinion, the Board finds that a remand is required to obtain an addendum opinion which properly considers all of the pertinent evidence within the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the December 2009 VA examiner.  If the December 2009 examiner is unavailable, an equally qualified examiner may be substituted.  A full examination is not required, unless deemed necessary by the examiner.  The examiner must fully review the Veteran's claims file and clearly document such review.  

Following a full review of the Veteran's claims file, the examiner should render an opinion as to whether it is more likely than not that the Veteran's left femoral nerve neuropathy status post aortobifemoral bypass graft in July 2008 was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical or surgical treatment or whether the proximate cause of the additional disability was an event which was not reasonably foreseeable.  

The examiner must specifically consider and comment upon the additional VA treatment records added to the claims file following the October 2013 Board remand, including surgical team notes containing a July 2008 operative report.  

All opinions rendered must be supported by an adequate rationale.  

2.  Following the above, readjudicate the Veteran's claim on appeal.  If any claim remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and allow a reasonable amount of time for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).
